DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 4/15/2022.  Claims 1-11 are pending and examined.

Claim Objections
Claims 2-11 are objected to for minor informalities.  Appropriate corrective action is required.
Regarding claims 2-11, “The thruster” is believed to be in error for “The electromagnetic energy momentum thruster”.
Regarding claims 5-7, “the base and tapered interior surfaces” is believed to be in error for “the base interior surface and tapered interior surface”.
Regarding claims 5 and 7, “the overall interior surface comprises” is believed to be in error for “and the overall interior surface comprises”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
The basis for applicant's asserted utility (a reactionless thruster see [0002] An electromagnetic energy momentum thruster, also known as a radio frequency (RF) resonant cavity thruster or an EmDrive, is an electromagnetic thruster comprising a cavity resonator and an electromagnetic radiation source which produces a thrust from an electromagnetic field inside the cavity resonator. Such electromagnetic energy momentum thrusters provide direct conversion of electrical energy to thrust without the use of a propellant) requires the violation of known scientific principles. In particular, the present invention comprises a closed system (no interactions exist to change the net momentum of the system) asserted to function as a thruster/propulsive device.  Propulsion requires a change in momentum (as dictated by Newton's Second Law; where Net External Force = Fnet ext = Propulsive Force = the rate of change of the momentum of the center of mass).  In the instant invention the Propulsive Force = 0 since the Net External Force is 0.  Tipler “Physics for Scientists and Engineers”, Fifth Edition 2004, Pages 247 252 and 253.  See also UConn Today “To Mars in 70 Days. Science Fiction or Fact?” which Brice Cassenti, an expert in advanced propulsion systems states the operability of EMDrives would “invalidate much of the basis for physics as we know it” (page 2 “Although the EM Drive appeared to create thrust in these tests, there was no mass or particles of any kind expelled during the process. This is a violation of Newton’s third law of motion, which says that for every action there is an equal and opposite reaction. Action and reaction is a direct result of the conservation of momentum. The violation of such a basic law as the conservation of momentum would invalidate much of the basis for all of physics as we know it.”).  Casseinti further concludes the likelihood of such an invalidation of “much of the basis for all of physics as we know it” (a requirement for the operability of EMDrives) is “slim” (page 4 “over my professional life I have seen several of these exciting experimental or theoretical results reported in peer-reviewed literature. So far only the reality of black holes has come through. So, based on my experience, the probability of this holding up under further analysis and testing appears slim. But it’s not zero.”).  See also Tajmar “The SpaceDrive Project - First Results on EMDrive and Mach-Effect Thrusters” which teaches that with regards to generation of thrust by an EMDrive as discusses in the NASA paper by White” Measurement of Impulsive Thrust from a Closed Radio-Frequency Cavity in Vacuum”, that the thrust attributed to an EM drive could be due to effects like cables (page 3 “This clearly indicates that the “thrust” is not coming from the EMDrive but from some electromagnetic interaction. Although we used twisted or coaxial cables as much as possible, some magnetic fields will eventually leak through our cables and connectors. Considering the magnetic field strength of the Earth’s magnetic field of 48 μT with an inclination of 70° in middle Europe, a few centimeters of cables and a current of 2 A (similar to what is needed to power the amplifier), we obtain Lorentz forces of a few μN, which is similar to our observed “thrust” values. We therefore suspect, that the interaction of the power feeding for the amplifier with the Earth’s magnetic field masked any real thrusts that could be below our observed value. In a next setup, we are enlarging our experiment box such that the cavity and amplifier configuration can be completely shielded with Mu-metal sheets to greatly reduce this artefact. However, such shielding was not present in any of the previous tests (e.g. in White et al [16]) which should be carefully re-analyzed [18]”).
The dependent claims do not present additional structure which further lend to the operability of the independent claim on which they depend because while the structure being claimed modifies known structure in claim 1, the use of the structure for electromagnetic energy momentum thrust has not been proven operable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed Wands, 858 F.2d at 737: (1) the breadth of the claims (a reactionless thruster); (2) the nature of the invention (a reactionless propulsion system (one in which propulsive force is generated without a reaction force in violation of Newton’s second law)); (3) the state of the prior art (no credible reactionless propulsion systems exist); (4) the level of one of ordinary skill (a master’s degree in aerospace engineering with 20 years of experience); (5) the level of predictability in the art (no credible reactionless propulsion systems exist and there may never be); (6) the amount of direction provided by the inventor (no credible guidance is provided by the inventor as to how to make and use the claimed invention); (7) the existence of working examples (there are none); and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (based on current scientific understanding, no amount of experimentation be able to enable the claimed invention).  As a result, undue experimentation would be required to enable one of ordinary skill in the art to make and use the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741